                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


ABRAHAM S. HEYMAN and
GEULA HEYMAN,
                                                  Civ. No. 14-1680-KM-MAR
              Plaintiffs,
                                                         OPINION & ORDER


CITIMORTGAGE, INC.,

              Defendant.


      Plaintiffs, by this motion (DE 130), seek reconsideration of this Court’s
Opinion (DE 128) and Order (DE 129) granting summary judgment to
CitiMortgage, Inc. I write for the parties and do not repeat my prior analysis;
familiarity with the matter is assumed.

      The standards governing a motion for reconsideration are well settled.
See generally D.N.J. Loc. Civ. R. 7.1(i). Reconsideration is an “extraordinary
remedy,” to be granted “sparingly.” NL Indus. Inc. v. Commercial Union Ins. Co.,
935 F. Supp. 513, 516 (D.N.J. 1996). Generally, reconsideration is granted in
three scenarios: (1) when there has been an intervening change in the law;
(2) when new evidence has become available; or (3) when necessary to correct a
clear error of law or to prevent manifest injustice. See North River Ins. Co. z,’.
CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995); Carmichael v.
Everson, No. 3-cv-4787, 2004 WL 15878g4, at *1 (D.N.J. May 21, 2004). Local
Rule 7.1(i) requires such a motion to specifically identify “the matter or
controlling decisions which the party believes the Judge or Magistrate Judge
has overlooked.” Id.; see also Egloff v. New Jersey Air Nat’l Guard, 684 F. Supp.
1275, 1279 (D.N.J. 1988). Evidence or arguments that were available at the
time of the original decision will not support a motion for reconsideration.
Damiano v. Sony Music Entm’t, Inc., 975 F. Supp. 623, 636 (D.N.J. 1997); see
also North River Ins. Co., 52 F.3d at 1218; Bapu Corp. v. Choice Hotels Int’l, Inc.,

                                           1
No. 7-cv-5938, 2010 WL 5418g72, at *4 (D.N.J. Dec. 23, 2010) (citing P.
Schoenfeld Asset Mgmt. LLC v. Cendant Corp., 161 F. Supp. 2d 349, 352 (D.N.J.
2001)).
      Under those well established standards, this motion must be denied. For
the most part, it simply recapitulates the arguments that the Court considered
and rejected. Nothing therein relates to any fact or argument that was not, or
could not have been, asserted in opposition to the original motion.
      1.   Objection to Declaration of Pamela Farmer. These objections were
           raised, but rejected.   (Op.   27—30)
      2. $5,000 short sale contribution. Plaintiffs now argue that requiring
           such a payment violated the New Jersey Consumer Fraud Act. The
           earlier opinion discussed the $5,000 contribution (Op. 9 & n.6), but
           not specifically in relation to the CFA, because I did not perceive the
           plaintiffs to be pressing that as an argument. (See Op. 60—61)
      3. “Investor Guidelines.” This argument was thoroughly discussed and
         rejected, in that it misinterpreted the PSA. (Op. 17—18 & n.18).
      4. Income Ratio of 31%. This was thoroughly discussed in the opinion.
           In their motion for reconsideration, the plaintiffs still decline to cite
           any evidence of what their actual income was—a fact within their
           control, which they were invited to furnish, at oral argument and
           otherwise—if it was not the $11,000 monthly figure contained in Citi’s
           documents. (Op. 45—47)
      5. The extra TPP payment. This fact was found in plaintiffs’ favor, but
           the court reasoned that it was not of consequence to the claims. (Op.
           13—16)
      6. Internet articles from 2011—12 about Citi’s mortgage practices. These
           do not relate in any direct way to the merits of the plaintiffs’ claims
           here, and would not alter the result.




                                              2
                                     ORDER

      The plaintiffs’ motion for reconsideration (DE 130) is DENIED.
The clerk shall reclose the file.




                                           KEVIN MCNULTY1
                                           United States District Judge




                                       3
